REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-32 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	The closest prior art of Neglar et al. (US 9,229,526 B1) in the abstract discloses dedicated application-specific integrated circuit (ASIC) is described that can be integrated into a mobile device (e.g., a mobile phone, tablet computer). The dedicated ASIC can provide an embedded low-power micro-controller to offload machine vision processing and other image processing from an application processor (AP) of the mobile device. Effectively, the offloading of image processing can enable the mobile device to save battery life and improve performance by utilizing lower speed buses and lower power consumption than would otherwise be consumed if the AP were to be utilized.
 	However, claims 1-11 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“switching the processor from the second power mode to the first power mode, after the processed signal data is generated; and performing, using the processor in the first power mode, analysis of the processed signal data to determine one of a character or a command that corresponds to the fingers that contacted the surface at the time of the tap event.” 
 	Claims 12-20 are allowable because because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 12:
 	“when the tap event is detected, from the first power mode to the second power mode, wherein the second processing portion is configured to process one or more signals from the plurality of sensors to generate processed signal data, and wherein the processor is configured to return to the first power mode after the processed signal data is generated and to analyze the processed signal data, using the first processing portion, to determine one of a character or a command that corresponds to the fingers that contacted the surface at the time of the tap event.”
 	Claims 21-32 are allowable because because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 21 and similarly in claims 26 and 30:
 	“the MCU causes the ASIC to shift from the sleep mode to the active mode; and the ASIC performs processing on at least one image captured by the image sensor to generate processed signal data, and wherein, after the ASIC generates the processed signal data, the wearable tap detection system changes to a third operating mode in which: the ASIC returns to the sleep mode; and the MCU analyzes the processed signal data to determine one of a character or a command that corresponds to the fingers that contacted the surface at the time of the tap event.”

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692